Citation Nr: 0217667	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW), including injury to the pleural cavity, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim for increased evaluation for residuals of a 
gunshot wound, including injury to the pleural cavity.

In July 2001, the Board remanded the veteran's claim in 
order to request treatment records from the veteran, obtain 
another VA examination, and notify the veteran of new 
legislation. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Residuals of a gunshot wound, including injury to the 
pleural cavity, are manifested by pulmonary functioning test 
results with FEV-1 that was 56 to 70 percent of predicted, 
FEV-1/FVC that was 56 to 70 percent, or DLCO (SB) that was 
56 to 65 percent of predicted. 


CONCLUSION OF LAW

A rating in excess of 40 percent for residuals of a gunshot 
wound, including injury to the pleural cavity, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, § 4.97, Diagnostic Codes 6899-6843 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2000, the RO denied the veteran's claim for an 
increased evaluation for residuals of a gunshot wound, 
including injury to the pleural cavity, and continued the 40 
percent rating that was in effect under Diagnostic Code 
6899-6843, effective from May 1948.  In July 2001, the Board 
remanded the veteran's claim in order to request treatment 
records from the veteran, obtain another VA examination, and 
notify the veteran of new legislation. 

The veteran contends that his chest disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
a higher rating under any applicable Diagnostic Code.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

I.  Entitlement to an Increased Evaluation for Residuals of 
a Gunshot Wound

The veteran's service medical records reflect that he 
sustained a gunshot wound in the right chest in February 
1944.  The missile entered the anterior of his chest wall on 
the right side and passed through lung tissue before exiting 
posteriorly on the right side below the angle of the 
scapula, causing an opening about the size of a half-dollar.  
The veteran suffered from extreme shock, blood loss, 
shortness of breath, hemoptysis, and a fractured rib.  His 
wounds were dressed and he was moved to a naval hospital in 
March 1944.  Treatment records also show that in April 1944 
the veteran developed a traumatic bronchopleural fistula.  
His empyema cavity was drained and a tube was inserted 
allowing the drainage to continue until July 1944.  

The veteran is rated separately under Diagnostic Code 5320 
for his muscle disability, which is deemed 10 percent 
disabling.  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries are classified 
as slight, moderate, moderately severe, or severe.  See 
38 C.F.R. § 4.56 (d) (2001).  A through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection is considered a moderate muscle disability.  See 
38 C.F.R. § 4.56 (d)(2) (2001).  However, the veteran's 
muscle disability rating is not the subject of this appeal; 
rather, this appeal is limited to the degree of disability 
resulting from the pleural cavity injury caused by the 
gunshot wound.                                                          

The veteran's chest disability was previously evaluated 
under Diagnostic Code 6818, residuals of injuries to the 
pleural cavity, including gunshot wounds.  See 38 C.F.R. § 
4.97 (in effect prior to October 7, 1996).  Amendments to 
the respiratory disability regulations removed Code 6818 and 
added Code 6843, traumatic chest wall defect, pneumothorax, 
hernia, etc. 38 C.F.R. § 4.97 (in effect as of October 7, 
1996).  Since the veteran filed his claim for an increased 
evaluation in February 2000, his disability must be 
considered under the current regulations.

The veteran is currently rated 40 percent for residuals of a 
gunshot wound, including injury to the pleural cavity, under 
Diagnostic Codes 6899-6843.  The Board also notes that since 
the veteran's 40 percent rating has been in effect since 
1948, it may not be reduced.  See 38 C.F.R. § 3.951 (2001) 
(ratings in effect for 20 years are protected from 
reduction).

Under Diagnostic Code 6843, traumatic chest wall defect is 
evaluated under the general rating formula for restrictive 
lung disease.  A 100 percent rating is assigned if the 
Forced Expiratory Volume in one second (FEV-1) is less than 
40 percent of predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is less than 40 percent, or the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) is less than 40 percent predicted, 
or the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
or there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy.  If the FEV-1 is 
40 to 55 percent of predicted, or if the FEV- 1/FVC is 40 to 
55 percent of predicted, or the DLCO (SB) is 40 to 55 
percent of predicted, or there is maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 
percent evaluation is warranted.  A 30 percent rating is 
warranted if the FEV-1 is 56 to 70 percent of predicted, or 
the FEV-1/FVC is 56 to 70 percent, or the DLCO (SB) is 56 to 
65 percent of predicted.  If the FEV-1 is 71 to 80 percent 
of predicted, or the FEV-1/FVC is 71 to 80 percent, or the 
DLCO (SB) is 66 to 80 percent of predicted, then a 10 
percent evaluation is warranted.  The primary disorder may 
also be rated.  See 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2001). 

Note (1) of Diagnostic Code 6843 states that a 100 percent 
rating shall be assigned for pleurisy with empyema, with or 
without pleurocutaneous fistula, until resolved.  Note (2) 
states that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as 
of the date of hospital admission and shall continue for 
three months from the first day of the month after hospital 
discharge.  Note (3) provides that gunshot wounds of the 
pleural cavity with a bullet or missile retained in the 
lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion shall be rated at least 20 percent 
disabling.  Disabling injuries of shoulder girdle muscles 
(Groups I to IV) shall be separately rated and combined with 
ratings for respiratory involvement.  Involvement of Muscle 
Group XXI (DC 5321), however, will not be separately rated.  
See 38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).

In the June 2002 VA examination report, the examiner 
diagnosed the veteran with a status post gunshot wound of 
the right chest with pleural cavity injury and rib fracture.  
The examiner stated that the veteran's lungs were clear to 
auscultation and percussion without rales, rhonchi, or 
wheezes.  It was noted that there was no increase in the 
veteran's A/P diameter, no prolongation of the expiratory 
phase, or deformity of the chest.  Pulmonary function test 
results stated that the FEV-1 was 64.8 percent in the 
standard study to 72.3 percent of predicted after the 
bronchodilator.  The FEV-1/FVC was recorded as 61 percent 
for the standard study to 68 percent after the 
bronchodilator.  The DLCO (SB) was listed as 77.2 percent of 
predicted.  The pulmonary function study report stated the 
veteran had normal lung volumes, normal diffusing capacity, 
and respiratory alkalosis with normal oxygenation for age.  
The examiner opined that there was no disability related to 
the veteran's pleural cavity injury or gunshot wound other 
than scars addressed in a prior March 2000 examination 
report.  In the March 2000 examination report, the veteran 
denied any symptoms of shortness of breath or pleuritic pain 
and complained only of hypersensitivity to the scar area 
under his right arm.  The veteran's scars are rated 
separately and are not the subject of this appeal.          

In this case, the evidence demonstrates that the pulmonary 
function studies may not be used to provide a basis for a 60 
percent evaluation under Diagnostic Code 6843.  The veteran 
does not exhibit any symptoms of pneumothorax, rales, 
rhonchi, wheezing, shortness of breath, prolongation of 
expiratory phase, or pleuritic pain. The Board finds that 
the evidence does not support the assignment of an increased 
rating for residuals of a gunshot wound, including injury to 
the pleural cavity.  Competent medical evidence discussed 
above shows that the veteran's residuals of a gunshot wound, 
including injury to the pleural cavity, are not of such 
severity as to warrant the assignment of a rating greater 
than 40 percent under Diagnostic Codes 6899-6843.  See 38 
C.F.R. Part 4, § 4.97, Diagnostic Codes 6899-6843 (2001), 
38 C.F.R. § 4.7.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  In this 
case, the Schedule is not inadequate.  It provides for 
higher ratings for the veteran's chest disability.  As 
discussed above, however, the required criteria for the 
assignment of a higher schedular rating have not been shown.  
The veteran's disability has not required frequent periods 
of hospitalization or produced marked interference with his 
employment.

II.  VCAA

The Board notes that a change in the law, on November 9, 
2000, redefined VA's duty to assist and included an enhanced 
duty to notify the claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp.).  Implementing regulations for 
VCAA have been published.  66 Fed. Reg. 45,620 (Aug. 
29,2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable, these provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
residuals of a gunshot wound, including injury to the 
pleural cavity.  The veteran has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been given multiple VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

This case differs from Quartuccio, in which the Court 
vacated and remanded the Board's decision for VA to obtain 
additional records, i.e., Social Security records, and noted 
that communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  In 
this case, there is no additional development needed.  
Consequently, any defect in such notice would not prejudice 
the veteran in this instance.  The Board finds that VA's 
duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied.


ORDER

An increased evaluation for residuals of a gunshot wound, 
including injury to the pleural cavity, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

